Citation Nr: 1129725	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-37 308	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

A hearing was held on March 16, 2011, at the RO in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have hearing loss in the left ear.


CONCLUSION OF LAW

The Veteran does not have left ear hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).

In this case, the Board finds that all notification and development action needed to arrive at a decision with respect to the claim on appeal has been accomplished.  

In this respect, the Board notes that the Veteran participated in VA's Benefits Delivery At Discharge Program that assists service members at participating military bases with development of VA disability compensation claims prior to their discharge from active military service.  Of record is an acknowledgement, signed by the Veteran in February 2008, that she had been notified of the evidence or information that VA needs to substantiate her claim, what evidence VA was responsible for getting, and what information and evidence the Veteran was responsible for providing to VA.  She also acknowledged that she had the opportunity to identify any information or evidence that VA should use to decide her claim, and that she would be given a medical examination for the purpose of substantiating her claim.  The Veteran also indicated that she had no other information or evidence to submit in support of her claim.  The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following notification by VA.  

Otherwise, nothing about the evidence or any response to the AOJ's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records have been associated with the claims file, as have records of her post-service treatment at the Central Texas Veterans Health Care System.  The Veteran was provided VA audiological examination in March 2008; report of that examination has also been associated with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that March 2008 VA examination findings and opinion obtained in this case are adequate, as the examination was predicated on consideration of all the medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's service treatment records and the statements of the Veteran, and provides a rationale for the examiner's opinion.  

Additionally, the Veteran and her representative have submitted written argument, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2011.  Neither the Veteran nor her representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with the duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The United States Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and her current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

A review of the Veteran's claims file reflects that the relevant medical evidence of record consists of the Veteran's service treatment records and VA medical examination performed in March 2008, as well as records of the Veteran's ongoing treatment at the Central Texas Veterans Health Care System.  At an audiogram conducted at an April 1991 in-service examination, the Veteran was found to have normal hearing for VA purposes.  However, she incurred a head injury in April 1994, after which she complained of hearing loss in the left ear.  Audiograms subsequent to the 1994 head injury, including testing conducted in August and September 2001, revealed that the Veteran had hearing loss in her left ear for VA purposes.  Pursuant to those findings, the Veteran underwent a left stapedectomy in March 2002 to treat the diagnosed left ear hearing loss.  Service treatment records following the March 2002 surgery, however, again reveal normal hearing in the left ear for VA purposes.  In that connection, the Board notes that audiograms conducted during the Veteran's post-surgery period of active duty, including in March 2004, January 2006, April 2006, January 2006, and April 2008, each returned findings of hearing in the left ear that was normal for VA purposes.  Similarly, although the Veteran complained of hearing loss in her January 2008 pre-separation medical examination, audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
20
15
25

Although the Veteran was diagnosed with "mild mixed hearing loss" in the left ear at that time and was given a hearing aid at an April 2008 treatment visit, the Board notes that the results of the January 2008 audiogram reflect that the Veteran did not meet VA standards for hearing loss pursuant to 38 C.F.R. § 3.385 at the time of the January 2008 audiogram or at her separation from service.  She was also noted to have a hearing loss profile of "H1" following the in-service stapedectomy.  Specifically, at a May 2006 examination, the Veteran was noted to have an "H1" profile on her PULHES report.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

The Veteran was provided VA audiological examination in March 2008, pursuant to the instant claim.  Report of that examination reflects that the VA audiologist reviewed the claims file, considered the Veteran's contentions, and conducted audiometric testing.  Such audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
25
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner acknowledged that the Veteran had complained of hearing loss in service following her 1994 head injury but, based on the above audiometric testing, concluded that the Veteran's hearing was normal for VA purposes.

Review of the Veteran's post-service treatment records also reflects that she was given an audiogram at the Central Texas Veterans Health Care System in July 2009, at which time she was again found to have normal hearing for VA purposes under 38 C.F.R. § 3.385.  At that time, the Veteran was found not to be a candidate for amplification.

At her March 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that she first noticed problems with her hearing after her 1994 in-service head injury and reported that, following the 2002 stapedectomy, she had "cheated" on in-service audiograms because she feared negative repercussions should she be found to have hearing loss in service.  She further reported that she had been given a hearing aid while on active duty but had lost it and wanted a replacement but was unable to afford one.  The Veteran acknowledged the results of the March 2008 VA examination and the July 2009 VA audiogram but testified that her hearing had worsened in the left ear since the most recent audiogram had been conducted.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for left ear hearing loss.  Here, the March 2008 VA examiner found the Veteran to have no hearing loss in the left ear for VA purposes.  See 38 C.F.R. § 3.385.  These findings were corroborated by the audiogram conducted by the Veteran's VA treatment provider in July 2009, at which time she was again found to have no hearing loss in the left ear for VA purposes and was found not to be a candidate for amplification in the left ear.  Given these findings, and considering that there has been no evidence presented to show that the Veteran met the definition of impaired hearing at any time during the appellate period, the Board finds that the Veteran has not demonstrated a currently diagnosed left ear hearing loss that may be service connected.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service").  With no persuasive medical evidence of a current disability by VA standards, the analysis ends, and service connection for left ear hearing loss must be denied.  (Even though increased thresholds were noted following the Veteran's 1994 head injury in service, the initial requirement for the award of service connection for hearing loss is that the Veteran have a current hearing impairment as defined by regulation, which the Veteran does not have.)  In this case, and notwithstanding the pre-surgery service audiograms that revealed hearing loss in the left ear, the Veteran's hearing as indicated in pure tone thresholds is insufficient to establish a hearing loss disability under 38 C.F.R. § 3.385.  This is so for the entirety of the appellate period.  

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report an in-service head injury and any problems she currently experiences with her hearing.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hearing loss (especially as defined in 38 C.F.R. § 3.385) is not a condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of hearing loss.

The Board notes that additional evidence was submitted by the Veteran after the RO issued its statement of the case.  However, a remand is not necessary since this evidence does not show that the Veteran currently suffers from a hearing loss disability.  Without any medical evidence of a current hearing loss disability, service connection cannot be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); Degmetich, 104 F.3d at 1332.  In that connection, the Board acknowledges that the Veteran claimed at her March 2011 hearing that her hearing has worsened since the July 2009 VA audiogram.  However, the Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (Apr. 7, 1995) (indicating that more than mere allegations of worsening is generally warranted for remand for a new VAX); see also Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Snuffer v Gober, 10 Vet. App. 400 (1997).  In Caffrey and Snuffer, the Court indicated that, in order for VA to obtain a new VA examination based on a claim of worsening symptoms, more is required than mere passage of time from the examination and subsequent allegations that the condition had worsened since a prior examination.  Rather, some evidence must be submitted to show a worsening of disability since the last examination.  Further, the Board would note that to the extent that the Court has found it necessary to obtain a new VA examination based on a claim of worsening symptomatology, the claims in question have been claims for increased ratings, not service connection claims. 

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic diseases of the nervous system, which includes sensorineural hearing loss, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  Here, however, the record does not reflect a diagnosis of hearing loss within one year of service separation or currently; and therefore, the Veteran cannot benefit from application of the presumption.  Id.

The Board thus finds that the preponderance of the evidence is against the Veteran's claim for left ear hearing loss.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


